Citation Nr: 0510231	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, residuals of injury, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, residuals of injury, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from April 1979 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  These issues were remanded in July 
2004 for additional development and the case now returns to 
the Board for appellate review.  

As noted in the Board's July 2004 Remand, the veteran raised 
a claim of entitlement to service connection for headaches as 
secondary to service-connected degenerative disc disease of 
the cervical spine at his February 2004 hearing.  Such issue 
continues to be referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbosacral spine, 
residuals of injury, is manifested by arthritis, full range 
of lumbar spine motion with pain and with extension limited 
to 25 degrees, no evidence of lumbosacral radiculopathy, and 
no evidence of incapacitating episodes requiring bedrest 
prescribed by a physician.

2.  Degenerative disc disease of the cervical spine, 
residuals of injury, is manifested by arthritis, full range 
of cervical spine motion with pain, no evidence of cervical 
radiculopathy, and no evidence of incapacitating episodes 
requiring bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine, residuals of injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292-5293 (2002), (2003), (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the 
cervical spine, residuals of injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5290 (2002), (2003), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from August 1970 to August 
1972 in the United States Navy and from April 1979 to October 
1990 in the United States Army.

In an October 1991 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine, residuals of injury, evaluated as 10 percent 
disabling, effective October 27, 1990, and for degenerative 
disc disease of the cervical spine, residuals of injury, 
evaluated as 10 percent disabling, effective October 27, 
1990.  In a June 1999 rating decision, the veteran's 
evaluation for degenerative disc disease of the lumbosacral 
spine, residuals of injury, was increased to 20 percent, 
effective February 17, 1999.  

VA records from January 1999 reflect that the veteran 
complained of pain causing vocational problems.  The veteran 
indicated that he had pain in the lower back that radiates 
down both lower extremities, to anterior left thigh.  There 
was no weakness and no bowel or bladder symptoms.  The 
veteran reported impaired functioning because of pain and 
indicated that he could not continue with his work of 
cleaning offices.  A September 1999 record demonstrates 
complaints of pain radiating down the back to the groin and 
down the inside of the left leg.  Objectively, the veteran 
had normal reflexes in both lower extremities and positive 
straight leg raising at 45 degrees on the left leg.  He also 
had a tender left lower back.  The assessment was lumbar disc 
disease.  A record dated in November 1999 reveals that the 
veteran had a history of lumbar disc disease.  Objectively, 
the veteran had normal reflexes of lower extremities and 
positive straight leg raising on the left leg at about 20 
percent.  A January 2000 record shows that the veteran 
complained of bad back pain, radiating into the neck and down 
the left leg.  March 2000 and September 2000 treatment notes 
reflect a diagnosis of chronic low back pain.  October 2001 
records indicate that the veteran had an accident where he 
was hit with a car while riding his bicycle two months prior 
and had a left clavicle communicated fracture.  The veteran 
complained of some sensation, intermittent, radiating from 
fracture site up left side of the neck.  Objectively, 
palpable callous formation around medial third left clavicle 
with some elicited tenderness.  The veteran was able to move 
all five fingers and sensation was relatively intact.  A 
February 2002 record reflects complaints of pain in the back, 
neck, and left collar bone.  The veteran was diagnosed with 
chronic low back pain and status-post fracture of the left 
clavicle.  

An April 2002 VA examination reflected that the veteran's 
degenerative disc disease in his neck and back had 
progressively become worse and now had arthritic discs.  The 
veteran had been unable to work for the last couple of years.  
He was not wearing a brace and was not using a cane.  
Physical examination showed a man who could ambulate without 
aids or assistance.  Examination of the spine showed 
tenderness and soreness to pain and palpation over the 
cervical and lumbar spine.  He could right and left rotate 
his neck 60 degrees, flex and extend 30 degrees with pain 
throughout the range of motion.  There was no increased 
kyphosis or scoliosis.  The veteran could forward flex 90 
degrees with pain and extend, bend, and rotate 30 degrees 
with pain.  He was able to raise onto his toes and heels.  X-
rays taken revealed mild to moderate narrowing of the disc 
spaces in the lower lumbar spine, indicating a degenerative 
process with no fracture or dislocation, and moderate 
degenerative changes involving the cervical spine with 
osteophyte formation and foraminal compromise.  The examiner 
diagnosed degenerative disc disease of the cervical and 
lumbar spine.  

A May 2002 VA treatment record reflects that X-rays studies 
revealed significant degenerative disc disease in the 
cervical spine and mild degenerative disc disease in the 
lumbosacral spine.  Arthritic changes were noted as well.  A 
June 2002 record reveals that the veteran had worked from 
December 1994 to March 1998 as a clock repairman and was laid 
off due to his employer breaking a government contract.  From 
February 2000 to June 2001, the veteran worked as a machine 
operator and was laid off for lack of work.  It was noted 
that the veteran's barriers to employment included difficulty 
with his back in that he could not lift, bend, stoop, walk, 
or sit for any length of time, he has hepatitis C, 
hypertension, and problems with his shoulder, and, he has no 
marketable job skills at the present time.  Also in June 
2002, the veteran was seen for complaints of acute low back 
pain with spasm.  By way of history, it was noted that the 
veteran had degenerative disc disease and had acute onset of 
spasm and low back pain worsening approximately one week 
previously after bending over and pulling up clothing.  
Objectively, the veteran had palpable spasm of lumbar 
paravertebral muscles bilaterally.  He had tenderness on 
examination and was able to reach four inches from the floor 
with difficulty arising, evidenced by left leg bending when 
doing so.  There was positive tenderness of the sciatic notch 
on the left side.  Neurologically, the veteran was generally 
intact.  The assessment was acute spasm secondary to 
degenerative disc disease.  In August 2002, it was noted that 
the veteran would be working temporarily at the Ohio State 
Fair.  

A November 2002 record from the Ohio Veterans Home reflects a 
diagnosis of degenerative disc disease of the low back.  

A January 2003 record shows complaints of lumbar ache 
radiating into the crotch and thighs with stinging and 
burning at the sacroiliac joint.  The veteran also complained 
of numbness and tingling into the hands.  Objectively, a 
November 2002 MRI showed mild disc bulging at L4-L5 with 
bilateral facet hypertrophy at L5-S1.  An April 2002 X-ray of 
the cervical spine showed moderate degenerative changes at 
the levels of C4-5 and C6-7.  Moderate osteophyte formation 
with foraminal narrowing bilaterally, more so on the left 
side.  There was also moderate narrowing of the disc spaces.  
An April 1999 MRI of the cervical spine showed narrowing of 
the disc space of C4-C5 and C5-C6.  At C4-C5, there was mild 
disc degeneration and osteophyte formation with mild 
narrowing of the canal.  There was no compression against the 
cord.  At C5-C6, there was narrowing of the left foramen with 
uncovertebral joint degeneration.  The impression was 
foraminal narrowing at C4-C5 and C5-C6 with mild narrowing of 
the canal at C4-C5.  No cord compression was identified.  
Also in January 2003, it was noted that the veteran had L4-5 
disc bulging and moderate cervical degenerative changes.  In 
March 2003, the veteran complained of pain in the shoulder, 
cervical and lumbar spine, and hands.  He also stated that on 
occasion he drops things from his left hand.  The veteran 
reported pain in the medial aspect of his left thigh, 
including the groin and genitals.  A May 2003 record reveals 
that the veteran complained of pain in the low back and left 
leg.  He also reported that both his arms and hands were 
feeling numb and he continued to drop items from his left 
hand.  

A May 2003 VA examination revealed a chief complaint of low 
back pain since 1989.  The veteran indicated that he would 
have low back pain radiating into both testicles and then 
into the medial left thigh.  He also would have low posterior 
neck pain radiating into the left shoulder.  Both of the 
pains were associated with tingling dysesthesias in those 
extremities.  The veteran has had no significant improvement 
in his symptoms.  He had an episode of low back pain at least 
three times a week and sometimes everyday for a period of a 
week.  He has mild neck pain everyday that sometimes radiates 
into the left upper extremity producing tingling dysesthesias 
in the area lateral to the elbow.  The veteran has been 
unemployed since June 2000 when he left a job with a plastics 
company because his physician had advised three weeks of rest 
to help the veteran recover from low back pain.  The employer 
pointed out that the veteran had not listed a back problem on 
his preemployment physical evaluation and accordingly, the 
veteran was terminated.  Two years previously, the veteran 
began using a cane in the right hand to help him feel more 
secure while walking.  The veteran had a fear that his left 
lower extremity would give out when he was having pain in 
that extremity associated with tingling dysesthesias.

Physical examination revealed good posture and normal gait.  
When the six standard cervical spine movements were tested, 
the veteran had no pain with any of the movements and no 
limitation in the range of motion.  Neck compression test was 
negative.  With lumbosacral spine range of motion in the 
standing position, the veteran again showed a full range of 
motion for the six standard maneuvers and had pain only with 
right rotation.  There was no percussion tenderness of the 
lumbosacral spine.  On neurological examination, mental 
status was intact.  Romberg's test was negative.  The veteran 
could balance on either foot, although he  had some pain 
while balancing on the left foot.  Tandem walk was normal.  
Cranial nerves II-XII were intact.  Optic fundi showed grade 
1/4 hypertensive retinopathy.  Deep tendon reflexes were 2+ 
throughout.  Toes were downgoing on Babinski's test.  
Strength was 5/5 in all proximal and distal muscle groups of 
the upper extremities and in all distal muscle groups of the 
lower extremities.  Sensation was intact distally in both the 
upper and lower extremities to 2-point discrimination, light 
touch, vibration sense and position sense.  The maximum calf 
circumference was 37 centimeters bilaterally and there was 
good development of the calf muscles.

Summary of an April 1999 EMG and nerve conduction velocity 
testing revealed that nerve conduction studies in the upper 
extremities showed a decrease in sensory median nerve 
amplitudes with an increase in distal latency, slightly worse 
on the left.  There was also a slight prolongation of the 
distal latency of the median motor abductor pollicis brevis 
muscle on the right.  The nerve conduction studies of the 
bilateral lower extremities were normal.  The impression was 
a median mononeuropathy at the wrist with no evidence of 
active denervation, chronic in type.  The neuropathy was 
worse on the left, affecting the motor nerves somewhat.  On 
the right, the neropathy was mainly sensory and such could 
indicate early carpal tunnel syndrome.  The findings were 
consistent with bilateral carpal tunnel syndrome, worse on 
the left.  

An MRI of the cervical spine done in April 1999 reflected an 
impression of foraminal narrowing at C4-5 and C5-6 with mild 
narrowing of the canal at C4-5.  However, no cord compression 
was identified.  MRI of the lumbar spine done in November 
2002 revealed an impression of mild disc bulging at L4-5 with 
bilateral facet hypertrophy at L5-S1.  The findings were 
noted to be grossly unchanged compared to the last 
examination of April 1999.

The examiner diagnosed degenerative disc disease of the 
lumbosacral spine and degenerative disc disease of the 
cervical spine.  The examiner indicated that the veteran had 
EMG and nerve conduction velocity findings consistent with 
mild bilateral carpal tunnel syndrome, but at the 
examination, the veteran had no symptoms compatible with such 
a diagnosis and detailed testing of motor and sensory 
function in the median nerve distribution showed no 
abnormalities.  Phalen's test and Tinel's test were negative.   
The veteran's low back pain was related to the degenerative 
disc disease present on the lumbar spine MRI.  The veteran's 
neck pain was related to degenerative disc disease on the MRI 
of the cervical spine.  However, EMG and nerve conduction 
velocity testing showed no evidence of radiculopathies in 
light of the cervical or lumbosacral spine.  The veteran had 
some symptoms suggestive of a radiculopathy, but the presence 
of a normal neurological examination and normal electrical 
studies argued against this.  The veteran's tingling 
dysesthesias in either the left upper extremity or the left 
lower extremity appear to be worse when he was undergoing 
periods of emotional stress.  The veteran was disabled in the 
extent that he believes he is vulnerable to falls because of 
a sensation that his left lower extremity will give out when 
he experiences a tingling dysesthesias.  Therefore, he uses a 
cane.  The veteran was also disabled to the extent that some 
weeks he has low back pain of a moderately severe degree on a 
daily basis.  The veteran was actively pursuing therapies 
that were designed to reduce his low back pain.  Some weeks, 
the veteran had only mild low back pain that was not 
associated with left lower extremity symptoms and these 
occurred only three times a week.  During such periods, the 
veteran was able to hold down a full time job.  However, such 
periods of relative remission were not predictable and never 
last.  The examiner concluded that it was unlikely that the 
veteran's symptoms would remit significantly in the future.  

Additional VA medical records dated through June 2004 reflect 
complaints of chronic low back pain.  October 2003 and August 
2004 records from the Ohio Veterans Home reflects a diagnosis 
of degenerative disc disease of the low back.  Additional 
treatment notes from the Ohio Veterans Home reflect 
complaints of neck and back pain radiating down the left leg 
and indicate that pain medication, to include narcotics, has 
been continuously prescribed.  

At his February 2004 Board hearing, the veteran indicated 
that he has pain in his back radiating down the inside of his 
left leg, affecting his grown area, and he experiences 
limitation of motion of his neck and back.  He stated that he 
was confined to bed approximately three weeks previously for 
two days due to back pain.  The veteran also testified that 
he was unable to work due to his neck and back disabilities.    

A September 2004 VA examination reveals that the examiner 
thoroughly reviewed the claims file and noted the veteran's 
March 1989 in-service motor vehicle accident resulting in 
diagnoses of acute cervical and lumbar strain and a CT can of 
the cervical spine showing degenerative disc disease at C5-6 
without fracture or acute changes.  The examiner indicated 
that the report noted that the veteran had sustained a 'lower 
back injury about one month ago when he fell on ice landing 
on lower back.'  An April 1999 cervical MRI reflected mild 
foraminal narrowing at C4-5 and C5-6 without cord 
compression.  An April EMG of upper and lower extremities 
revealed median mononeuropathy at the wrist with no evidence 
of active denervation, chronic in type.  The findings were 
consistent with bilateral carpal tunnel syndrome, worse on 
the left.  In November 2002, the veteran was hit by a car 
while riding a bicycle, with subsequent weakness and 
decreased sensation in left upper extremity.  A November 2002 
MRI of the lumbar spine revealed mild disc bulging at L4-L5 
with bilateral facet hypertrophy at L5-S1.  Such noted that 
the findings were grossly unchanged compared to last 
examination of April 1999.  

The veteran's chief complaint was low back pain since 1989.  
By history, in 1991, low back pain began to radiate down the 
medial thigh to above the knee and was associated with a 
sensation that the veteran's leg might give way and not 
support him.  In 1999, the veteran started using a cane in 
the right hand because he had started falling down.  Soon 
afterward, he also started using a TENS unit.  It was also 
noted that the veteran had started using narcotics for low 
back pain prior to discharge from the Army and continued to 
do so.  The veteran reported that his physician at the Ohio 
Veterans Home ordered him to stay in bed with a urinal from 
April 7 to April 21 because of low back pain.  The examiner, 
however, noted that the claims file contained records of all 
physician's orders beginning in November 2002 and there were 
no orders for bed rest in the entire record.  For the past 
two years, the veteran has had low back pain constantly, 
radiating down the inside of the left thigh "once or twice a 
week."  The veteran also developed tingling dysesthesias in 
the medial left thigh "a little bit every day...it varies from 
15 minutes to a half hour."  

Prior history included degenerative disc disease of the neck, 
with posterior left lower neck pain, since the above-
described accident, that radiates to the occiput and left 
temporal area, 1-2 times a week lasting 1-2 hours; bilateral 
carpal tunnel syndrome, with tingling dysesthesias of the 
left thumb, index, and middle fingers diagnosed by EMG in 
1999; and hypertension.  

Physical findings indicate that the veteran appeared well, 
but walked slowly carrying a cane in the right hand.  
Regarding his musculoskeletal system, the veteran had a 
straight spine and no compression tenderness.  He had full 
neck range of motion with elicitation of left lower posterior 
neck pain at extremes of range of motion (except full 
extension, which is pain free) and no change in pain 
intensity with repetition times one.  There was no percussion 
tenderness or muscle spasm, with full lumbosacral spine range 
of motion except limitation of extension to 25 degrees.  The 
veteran's mild low back pain increased at 20 degrees flexion, 
10 degrees extension, 15 degrees lateral flexion to either 
side, and 45 degrees rotation to either side (with right 
rotation also reproducing left medial thigh pain) and no 
change of pain intensity with repetition times one.  The 
veteran had negative Goldthwaite's sign and straight leg 
raising to 85 degrees bilaterally without pain.  Patrick's 
test (for hip arthritis) produced mild groin pain on right 
and reproduces the veteran's left groin pain that radiates 
down the medial left thigh to above the knee.  Neurological 
examination revealed that the veteran's mental status was 
intact.  Cranial nerves II-XII were intact.  There was no 
tremor or dysmetria and Romberg's test was negative.  The 
veteran balanced on either foot and tandem walked.  He had 
deep tendon reflexes of 2+ throughout, with downgoing toes.  
Motor was 5/5 in all distal muscle groups of the upper and 
lower extremities.  Sensory was intact distally in upper and 
lower extremities to 2-point discrimination, light touch, 
vibration, and position, except that 2-point discrimination 
was decreased laterally in both feet.

The examiner diagnosed degenerative disc disease, greater in 
the lumber spine as opposed to the cervical spine; carpal 
tunnel syndrome, greater on the left; osteoarthritis of both 
hip joints, greater on the left; narcotic dependence; and 
hypertension.

The examiner indicated that the veteran had mild-moderate 
degenerative disc disease of the cervical and lumbar spine, 
with mild-moderate signs on musculoskeletal examination.  The 
veteran claimed to have had an episode of incapacitating low 
back pain in April, but records showed no such episode.  
Neurological examination showed no evidence of previous 
carpal tunnel syndrome (though the veteran still had tingling 
dysesthesias on the left).  The only positive neurological 
finding was a decrease in 2-point discrimination in the S1 
distribution bilaterally.  While such suggested the 
possibility of an S1 radiculopathy, there were no signs of 
sciatica (including normal straight leg raising and negative 
Goldthwaite's test) nor were there any reflex or motor 
deficits.  In addition, the previous MRI of November 2002 and 
the EMG of April 1999 revealed no changes to suggest 
radiculopathy.  The veteran was disabled by infrequent neck 
pain (1-2 episodes a week lasting 1-2 hours) that can limit 
his function.  The veteran's main concern was low back pain 
that intermittently spreads to the left groin then radiates 
down the medial left thigh to above the knee.  The examiner 
stated that the groin and medial thigh were not regions 
innervated by the sciatic nerve, nor do any of the lower 
lumbar nerve roots (i.e., those that could be injured by 
degenerative disc disease) project fibers to those areas.  
After examining the veteran and finding that this pain was 
specifically reproduced only by maneuvers that stress the 
left hip joint (e.g. extreme right rotation in the standing 
position and Patrick's test), X-rays were obtained of the hip 
joints.  Wet reading showed osteoarthritis of both hip 
joints, with the left greater than the right.  The examiner 
concluded that the veteran's primary complaint was therefore 
unrelated to degenerative disc disease or the service-
connected low back strain, but was instead due to 
osteoarthritis of the left hip joint.  It was noted that the 
veteran's risk factor for such was a 32 year smoking history.

A September 2004 EMG reflects that nerve conduction studies 
were performed in the left lower extremity.  Sural sensory 
response was normal.  Saphenous sensory response was normal.  
Peroneal and tibial motor studies were normal. Peroneal and 
tibial minimal F-wave latencies were normal.  Tibial H-reflex 
latency was normal.  Needle EMG of the lower extremity and 
lumbosacral paraspinal muscles was normal.  No denervation 
was present in any muscle.  Motor unit morphology, 
activation, and recruitment patterns were normal.  The 
impression was a normal study.  There was no 
electrophysiologic evidence of lumbosacral radiculopathy.  
Also, there was no definite electrophysiologic evidence of 
lumbosacral plexopathy or peripheral neuropathy in the lower 
extremity.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for increased ratings in January 2002 and the 
RO's initial unfavorable decision was issued in May 2002, 
after the enactment of the VCAA.  The veteran was advised of 
the VCAA provisions and the respective duties of VA and the 
claimant in a January 2002 letter; however, such letter only 
addressed the veteran's claim of entitlement to an increased 
rating for his cervical spine disability.  In Pelegrini II, 
the Court set out that the claimant need only be provided 
VCAA notice and an appropriate amount of time to respond, 
followed by proper subsequent VA process.  See Pelegrini II 
at 120-123; see also 38 C.F.R. § 20.1102 (2004) (harmless 
error); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  In this case, after VCAA 
notice pertinent to both increased rating claims was provided 
in July 2004, the veteran's claims were readjudicated and a 
supplemental statement of the case was provided to the veteran 
in November 2004, such that he had the opportunity to respond 
to the RO's remedial VCAA notice prior to the appeal reaching 
the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2004 letter informed the 
veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected disabilities, 
the evidence must show that such conditions have gotten 
worse. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2004 letter advised the veteran 
that VA would obtain relevant records from any Federal 
agency, to include medical records from the military, from VA 
hospitals, and from the Social Security Administration.  Such 
letter also indicated that VA would make reasonable efforts 
to help obtain relevant records not held by a Federal agency, 
to include records from state or local governments, private 
doctors and hospitals, and current or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2004 letter notified the veteran that, for 
VA to request private records, he must submit a VA Form 21-
4142, Authorization and Consent to Release Information.  The 
letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  The July 2004 letter also informed the 
veteran that evidence demonstrating an increase in severity 
in his service-connected disabilities may include a statement 
from his doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  Such evidence may also 
consist of a statement from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner his disabilities have become worse.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2004 letter advised the veteran 
that if there is any other evidence or information that he 
thinks will support his claims, to inform VA and, if he has 
any evidence in his possession that pertains to his claims, 
he should submit it to VA. 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claims, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his increased rating claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine, residuals of injury, is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292-5293, effective February 17, 
1999.  His service-connected degenerative disc disease of the 
cervical spine, residuals of injury, is currently evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5290, effective October 27, 1990.  
(38 C.F.R. § 4.27 provides that hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned).  The veteran contends that his 
service-connected lumbosacral and cervical spine disabilities 
have increased in severity as he has additional pain and 
limitation of motion.  As such, he claims that he is entitled 
to ratings in excess of the currently assigned evaluations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected lumbosacral and cervical 
spine disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the schedular criteria for rating the 
spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board observes that disc pathology is evident in the 
veteran's back and neck disabilities.  As such, both 
regulation changes, effective September 2002 and September 
2003, are relevant to the evaluation of the veteran's 
service-connected disabilities.  The Board notes that the 
February 2003 and the October 2003 supplemental statements of 
the case advised the veteran of the new criteria issued in 
September 2002 and September 2003, respectively, and 
considered his back and neck disabilities under such rating 
criteria.  As the RO considered the veteran's service-
connected disabilities under the regulations in effect prior 
to September 2002, as of September 2002, and as of September 
2003, there is no prejudice in the Board considering such 
regulation changes in adjudicating the veteran's rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Specifically, the veteran is not prejudiced by the 
Board's reference to, and consideration of, all sets of 
criteria in the adjudication of his claims herein.  Id.  

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine.  As there is evidence of degenerative disc 
disease and arthritis of the lumbosacral spine, Diagnostic 
Codes 5010 and 5003 are for consideration.  However, as 
indicated in Diagnostic Code 5003, pertinent to arthritis, to 
include arthritis due to trauma, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  As such, Diagnostic Code 
5292 pertaining to the limitation of motion of the lumbar 
spine is for application.  

The Board finds that the medical evidence of record 
demonstrates that the veteran experiences moderate limitation 
of lumbar spine motion.  Specifically, at the veteran's April 
2002 VA examination, the veteran could forward flex 90 
degrees with pain and extend, bend, and rotate 30 degrees 
with pain.  At his May 2003 VA examination, it was noted that 
the veteran had full range of motion in his lumbosacral spine 
for the six standard maneuvers and had pain only with right 
rotation.  At the September 2004 VA examination, the veteran 
had full lumbosacral spine range of motion, except limitation 
of extension to 25 degrees.  The examiner observed that the 
veteran's mild low back pain increased at 20 degrees flexion, 
10 degrees extension, 15 degrees lateral flexion to either 
side, and 45 degrees rotation to either side.  There was no 
change of pain intensity with repetition.  As such, the 
veteran has consistently demonstrated full range of 
lumbosacral range of motion, with slightly limited extension.  
The Board observes that the veteran had pain with the ranges 
of motion.  In contemplation of the DeLuca, supra, criteria, 
the Board finds that the 20 percent rating for moderate 
limitation of lumbar spine motion currently assigned under 
Diagnostic Code 5292 is appropriate.  As the veteran has not 
demonstrated severe limitation of motion of the lumbar spine, 
he is not entitled to a 40 percent disability rating.  
Moreover, because the symptomatology required for a rating 
under this diagnostic code includes some of the same symptoms 
considered in support of a 20 percent rating for lumbosacral 
strain, the veteran is not entitled to a separate rating 
under Diagnostic Code 5295 (2003).  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994). 

Pertinent to the veteran's cervical spine disability, under 
the pre-September 2003 regulations, favorable ankylosis of 
the cervical spine warrants a 30 percent disability rating 
and unfavorable ankylosis of the cervical spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2003).  Slight limitation of motion of the 
cervical spine warrants a 10 percent disability rating.  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent disability rating.  Severe limitation of the 
cervical spine warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 10 percent for degenerative disc disease of the cervical 
spine.  As there is evidence of degenerative disc disease and 
arthritis of the cervical spine, Diagnostic Codes 5010 and 
5003 are for consideration.  However, as indicated 
previously, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As such, Diagnostic Code 5290 pertaining to the 
limitation of motion of the cervical spine is for 
application.  The Board finds that the medical evidence of 
record demonstrates that the veteran experiences slight 
limitation of cervical spine motion.  Specifically, at the 
April 2002 VA examination, the veteran could right and left 
rotate his neck 60 degrees, and, flex and extend 30 degrees 
with pain throughout range of motion.  The May 2003 VA 
examination reflects that, when the cervical spine movements 
were tested, the veteran had no pain with any of the 
movements and no limitation in the range of motion.  At the 
September 2004 VA examination, the veteran had full neck 
range of motion with elicitation of left lower posterior neck 
pain at extremes of range of motion, except full extension, 
which was pain free, and no change in pain intensity with 
repetition.  As the veteran had neck pain at the extremes of 
range of motion at his most recent examination, the Board 
finds that the 10 percent rating for slight limitation of 
cervical spine motion currently assigned under Diagnostic 
Code 5290 is appropriate.  See DeLuca, supra.

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture.  
Moreover, under Diagnostic Code 5285 (2003), the veteran is 
not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286, 5287, and 5289 
(2003), pertaining to ankylosis of the whole spine, the 
cervical spine, and the lumbar spine, respectively, are not 
for application as the medical evidence of record 
demonstrates that the veteran is capable of range of motion 
of both the cervical and lumbar spines.  

Pertinent to whether there is neurological involvement in 
either the veteran's degenerative disc disease of the 
lumbosacral spine or cervical spine, the Board observes the 
veteran's complaints of low back pain radiating down his 
lower extremities as well as his complaints of neck pain 
sometimes radiating into the left upper extremity, producing 
tingling dysesthesias.  

Regarding the objective medical evidence of record, in 
January 1999, the veteran had no bladder or bowel symptoms.  
An April 1999 EMG and nerve conduction velocity testing 
revealed findings consistent with bilateral carpal tunnel 
syndrome, worse on the left.  Studies of the bilateral lower 
extremities were normal.  In September 1999 and November 
1999, records indicate that the veteran had positive straight 
leg raising on the left leg at 45 degrees and 20 degrees, 
respectively; however, the veteran had normal reflexes of the 
lower extremities.  An October 2001 record reflects that the 
veteran suffered a left clavicle communicated fracture as a 
result of an accident and complained of some sensation, 
intermittent, radiating from the fracture site up the left 
side of his neck.  In June 2002, the veteran complained of 
acute low back pain with spasm and objectively, had palpable 
spasm over the lumbar paravertebral muscles bilaterally; 
however, the veteran was found to be neurologically intact.  
Upon neurological examination in May 2003, toes were 
downgoing on Babinski's test.  Romberg's test was negative 
and cranial nerves II-XII were intact.  Deep tendon reflexes 
were 2+ throughout.  Strength was 5/5 in all proximal and 
distal muscle groups of the upper extremities and in all 
distal muscle groups of the lower extremities.  Sensation was 
intact distally in both the upper and lower extremities to 2-
point discrimination, light touch, vibration sense, and 
position sense.  Tinel's test was negative.  The May 2003 
examiner noted that EMG and nerve conduction velocity testing 
showed no evidence of radiculopathies in light of the 
cervical or lumbosacral spine.  The examiner noted that the 
veteran had some symptoms suggestive of a radiculopathy, but 
the presence of a normal neurological examination and normal 
electrical studies argued against such radiculopathy. 

Additionally, in September 2004, the veteran had negative 
Goldthwaite's sign and straight leg raising to 85 degrees 
bilaterally without pain.  Additionally, neurological 
examination was essentially negative, with the only positive 
finding of a decrease in 2-point discrimination in the S1 
distribution bilaterally.  The examiner noted that such 
suggested the possibility of an S1 radiculopathy, but there 
were no signs of sciatica, including normal straight leg 
raising and negative Goldthwaite's test, nor were there any 
reflex or motor deficits.  In addition, the examiner noted 
the veteran's complaints of low back pain radiating to the 
left groin and medial thigh, but indicated that such regions 
were not innervated by the sciatic nerve, nor do any of the 
lower lumbar nerve roots, i.e., those that could be injured 
by degenerative disc disease, project fibers to those areas.  
After finding that such pain was specifically reproduced only 
by maneuvers that stress the left hip joint and the fact that 
X-rays revealed osteoarthritis of both hip joints, the 
examiner concluded that the veteran's primary complaint of 
radiating pain was unrelated to degenerative disc disease, 
but rather the result of osteoarthritis of the left hip 
joint.  Moreover, an EMG conducted in September 2004 was 
normal and failed to reveal any evidence of lumbosacral 
radiculopathy.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

When evaluating the veteran's lumbosacral and cervical spine 
disabilities under Diagnostic Code 5293, as extant prior to 
September 2002, the Board finds that the medical evidence of 
record fails to support a rating in excess of 20 percent and 
10 percent, respectively.  Specifically, the objective 
medical evidence of record reflects that the veteran has a 
diagnosis of bilateral carpal tunnel syndrome, although most 
recently, neurological examination showed no evidence of such 
syndrome, and a history of an accident resulting in decreased 
sensation in the left upper extremity.  Moreover, 
neurological examinations, EMGs, and nerve conduction studies 
fail to demonstrate cervical or lumbosacral radiculopathy.  
As such, the veteran's back and neck symptomatology does not 
warrant the assignment of a rating in excess of 20 or 10 
percent, respectively, under Diagnostic Code 5293, as extant 
prior to September 2002. 

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  While the veteran has 
indicated that he suffered an incapacitating episode from 
April 7, 2004, to April 21, 2004, and was prescribed bedrest 
by a physician, the Board observes that medical records dated 
during that time period are negative for such an order.  As 
such, for reasons described below, combining orthopedic and 
neurologic manifestations will result in the higher 
evaluation for both the veteran's lumbosacral and cervical 
spine disabilities.  

Regarding orthopedic manifestations of the veteran's 
lumbosacral spine disability, as indicated previously, the 
medical evidence of record supports a 20 percent evaluation 
under Diagnostic Code 5292 for moderate limitation of motion 
of the lumbar spine.  Pertinent to the neurologic 
manifestations, the Board again observes that neurological 
examinations, EMGs, and nerve conduction studies fail to 
demonstrate lumbosacral radiculopathy.  As such, the Board 
finds that there are no neurological manifestations of the 
veteran's degenerative disc disease of the lumbosacral spine 
and therefore, he is not entitled to a separate rating for 
such claimed manifestations.  The Board finds that under the 
post-September 2002 Diagnostic Code 5293, the veteran is not 
entitled to a rating in excess of 20 percent for his 
lumbosacral spine disability.   

Regarding orthopedic manifestations of the veteran's cervical 
spine disability, as indicated previously, the medical 
evidence of record supports a 10 percent evaluation under 
Diagnostic Code 5290 for slight limitation of motion of the 
cervical spine.  Pertinent to the neurologic manifestations, 
the Board again observes that neurological examinations, 
EMGs, and nerve conduction studies fail to demonstrate 
cervical radiculopathy.  As such, the Board finds that there 
are no neurological manifestations of the veteran's 
degenerative disc disease of the cervical spine and 
therefore, he is not entitled to a separate rating for such 
claimed manifestations.  The Board finds that under the post-
September 2002 Diagnostic Code 5293, the veteran is not 
entitled to a rating in excess of 10 percent for his cervical 
spine disability.

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the general formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When considering the veteran's lumbosacral disability under 
the General Rating Formula for Disease and Injuries of the 
Spine, the Board finds that he is not entitled to a rating in 
excess of 20 percent.  As indicated previously, the veteran 
has full range of motion of the lumbar spine, albeit with 
pain, with the exception of extension, which is limited to 25 
degrees.  As there is no indication the veteran's forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine, the veteran is not entitled to a rating in excess of 
20 percent for his lumbosacral spine disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

When considering the veteran's cervical disability under the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board finds that he is not entitled to a rating in excess 
of 10 percent.  As indicated previously, the veteran has full 
range of motion of the cervical spine, albeit with pain.  
Moreover, there is no evidence of forward flexion of the 
cervical spine greater than 15 degrees but less than 30 
degrees or the combined range of motion of the cervical spine 
is less than 170 degrees.  Additionally, there is no evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.   As such, the 
veteran is not entitled to a rating in excess of 10 percent 
for his cervical spine disability under the General Rating 
Formula for Diseases and Injuries of the Spine.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Application of the veteran's lumbosacral and cervical spine 
symptomatology to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes does not result in 
a rating in excess of 20 percent or 10 percent, respectively, 
as the medical evidence does not demonstrate incapacitating 
episodes during the past 12 months requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
Board again notes that the veteran has indicated that he 
suffered an incapacitating episode from April 7, 2004, to 
April 21, 2004, and was prescribed bedrest by a physician; 
however, medical records dated during that time period are 
negative for such an order.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's 
lumbosacral spine or cervical spine disability.  A review of 
the record, to include the medical evidence, fails to reveal 
any additional functional impairment associated with the 
veteran's lumbosacral spine or cervical spine disability to 
warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims for an increased 
evaluation of his lumbosacral spine or cervical spine 
disabilities.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
the veteran's lumbosacral spine or cervical spine 
disabilities and the record does not show that such 
disability is unusually manifested.  Furthermore, the Board 
observes the veteran's contentions that he is unable to work 
as a result of lumbosacral spine and cervical spine 
degenerative disc disease.  Specifically, the Board notes the 
veteran's report that he has been unemployed since June 2000 
when he left a job with a plastics company because his 
physician had advised three weeks of rest to help him recover 
from low back pain.  However, the Board observes that the 
evidence of record indicates that the veteran had worked from 
December 1994 to March 1998 as a clock repairman and was laid 
off due to the employer breaking a government contract.  From 
February 2000 to June 2001, the veteran worked as a machine 
operator and was laid off for lack of work.  It was noted 
that the veteran's barriers to employment included difficulty 
with his back as he could not lift, bend, stoop, walk, or sit 
for any length of time, he has hepatitis C, hypertension, and 
problems with his shoulder, and, he has no marketable job 
skills at the present time.  As such, the evidence 
demonstrates that the veteran is not unemployable solely due 
to service-connected back and neck disabilities.  As such, 
the medical evidence shows that any objective manifestations 
of the veteran's back and neck disabilities are exactly those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the veteran's service-connected disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An increased rating for degenerative disc disease of the 
lumbosacral spine, residuals of injury, currently evaluated 
as 20 percent disabling, is denied. 

An increased rating for degenerative disc disease of the 
cervical spine, residuals of injury, currently evaluated as 
10 percent disabling, is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


